SUMMARY ORDER
Defendant-Appellant Terrell Davidson appeals from a judgment of conviction and sentence entered in the United States District Court for the Western District of New York (Larimer, /.). The conviction was entered pursuant to Davidson’s guilty plea on one count of possession of cocaine base with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(c) (Count One); possession of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1) (Count Two); and possession of a firearm by a felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (Count Three). The District Court imposed a sentence of 111 months, and Davidson timely filed this appeal. We assume the parties’ familiarity with the facts, procedural history, and scope of the issues presented on appeal.
On appeal, Davidson raises a cavalcade of issues, nearly all of which are meritless. The sole exception is the District Court’s imposition of a $300 fine for both Counts One and Two, which is arguably invalid; rather than explore and adjudicate the issue, in accordance with the Government’s stated preference at oral argument, we simply strike the $300 fine on Count Two.
Accordingly, we AFFIRM Davidson’s conviction and sentence of imprisonment and MODIFY the fine imposed in accordance with the Guidelines calculation and the Government’s concession.